SUB-SUB-LEASE AGREEMENT





            THIS SUB-SUB-LEASE AGREEMENT (“Sub-Sub-Lease”) is entered into as of
this 2nd day of August, 2002, by and between The Titan Corporation, a Delaware
corporation (“Sublandlord”), and SureBeam Corporation, a Delaware corporation
(“Subtenant”).



RECITALS



A.        Sublandlordis the tenant under that certain Sub-Lease by and between
CLOVERLEAF COLD STORAGE CO., an Iowa corporation, as landlord (“Master
Landlord”), and Sublandlord, as tenant, dated September 1, 1999, as amended by
the First Amendment dated February 1, 2001(such lease, as it may be amended from
time to time, the “Sub-Lease”), for certain space located at 2640 Murray Street,
Sioux City, Iowa (the “Premises”).



B.         Subtenant wishes to Sub-Sub-Lease a portion of the Premises from
Sublandlord.





            Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



1.         Basic Sub-Sub-Lease Information.



The information set forth in this Section (the “Basic Sub-Sub-Lease
Information”) is intended to supplement and/or summarize the provisions set
forth in the balance of this Sub-Sub-Lease.  Each reference in this
Sub-Sub-Lease to any of the terms set forth below shall mean the respective
information set forth next to such term as amplified, construed or supplemented
by the particular Section(s) of the Sub-Sub-Lease pertaining to such
information.  In the event of a conflict between the provisions of this Section
and the balance of the Sub-Sub-Lease, the balance of the Sub-Sub-Lease shall
control.



Sublandlord:

The Titan Corporation, a Delaware corporation

Sublandlord’s Address
for Notices:

The Titan Corporation

3033 Science Park Road

San Diego, CA 92122

Attn: Real Estate

(858) 552 - 9500

Subtenant:

                        SureBeam Corporation, a Delaware corporation

Subtenant’s Address
for Notices:

                        SureBeam Corporation

9276 Scranton Road

Suite 600

San Diego, CA 92121

Attn: Jerry Nelson

(858) 795-6234

Premises:

Approximately 19,400 rentable square feet, as described on Exhibit A.

Building:

2640 Murray Street, Sioux City, Iowa

Permitted Use:

As specified in Article 3 of the Sub-Lease for food processing, including
irradiation, offices, dock and related activities.

Basic Rental:

Twenty-seven Thousand, Five Hundred, Sixty Dollars and Zero Cents ($27,560.00)
per month (except for any partial month during the term of this Sub-Sub-Lease,
in which case Basic Rental for such month shall be pro-rated based on the number
of days in that month), escalating by the CPI as set forth in Article 4 A. of
the Sub-Lease on February 1, 2003 and on each anniversary thereof.

Special Buildout Rental:

Twenty-four Thousand, Five Hundred, Eighty-two Dollars and Zero Cents
($24,582.00) per month pursuant to the provisions as set forth in Section 4. B.
of the First Amendment to the Sub-Lease.

Monthly Base Charge (Refrigeration):

Six Thousand, Four Hundred, Ninety Dollars and Zero Cents ($6,490.00) per month
pursuant to the provisions as set forth in Section 8. B. and Exhibit B of the
Sub-Lease.

Commencement Date:

The term of the Sub-Sub-Lease shall commence on August 2, 2002 

Expiration Date:

The Expiration Date shall be January 31, 2010, or such earlier date, if any, on
which the Sub-Lease is terminated or expires or this Sub-Sub-Lease is terminated
pursuant to the terms herein.

Subtenant’s Insurance:

Specified and as required in Article 15 of the Sub-Lease.

Security Deposit:

Fifty-eight Thousand, Six Hundred, Thirty-two Dollars and Zero Cents
($58,632.00) payable in accordance with Section 14 hereof.



2.         Sub-Sub-Lease.



Sublandlord hereby Sub-Sub-Leases to Subtenant, and Subtenanthereby
Sub-Sub-Leases from Sublandlord, the Subdemised Premises upon all of the terms,
covenants and conditions in this Sub-Sub-Lease.



3.         Delivery Condition.



Subtenant acknowledges that it takes possession of the Subdemised Premises in
its “as is” condition, and further acknowledges that Sublandlordhas made no
representations or warranties of any kind or nature, whether express or implied,
with respect to the Subdemised Premises, the remainder of the Premises, the
common areas, or the Building, nor has Sublandlord agreed to undertake or
perform any modifications, alterations, or improvements to the Subdemised
Premises, the remainder of the Premises, the common areas or the Building which
would inure to Subtenant’s benefit. 



            4.         Term.



4.1       Term.  The term (the “Term”) of this Sub-Sub-Leaseshall commence on
the Commencement Date, and shall end on the Expiration Date. 



4.2       Surrender.  Subtenant shall, on or before the Expiration Date, remove
all personal property, furniture, trade fixtures and other equipment,provided
that the removal of the same does not adversely affect the Building structure or
any Building operating system or is not prohibited by the Sub-Lease, and that
Subtenantpromptly repairs any damage to the Building structure or its operating
systems caused by such removal pursuant to the requirements of the Sub-Lease. 
In the event that Subtenantfails to remove any such items as required by this
Section 4.2 by the Expiration Date, all such items remaining on the Subdemised
Premises after the Expiration Date shall be deemed abandoned and Sublandlordmay
dispose of such items as it sees fit, without liability to Subtenant.  Subtenant
shall also be responsible for the removal, on or before the Expiration Date, of
all alterations as required under the Sub-Lease installed by Subtenant pursuant
to this Sub-Sub-Lease and shall be responsible for any associated repair or
restoration of the Subdemised Premises required under the Sub-Lease.  In all
other respects, Subtenant shall deliver the Subdemised Premises broom clean, in
its condition as of the Commencement Date, reasonable wear and tear and casualty
excepted.  In no event shall Subtenantremove any of the plumbing, electrical,
data lines, and HVAC system(s), except as otherwise required pursuant to this
Section 4.2.



Subtenant shall vacate and deliver possession of the Subdemised Premises free of
all liens, charges or encumbrances resulting from any act or omission on
Subtenant’spart, and free and clear of any and all violations of any law, rule
or regulation of any federal, state, municipal or other agency or authority by
reason of Subtenant’s actions or failures to fulfill any of its obligations
under this Sub-Sub-Lease (“Violations”).  Subtenantshall indemnify Sublandlord
against any and all loss, expense, damage, costs or attorneys’ fees arising out
of Violations occurring any time on or after the Commencement Date.  The
voluntary or other surrender of this Sub-Sub-Lease by Subtenant,or a mutual
cancellation thereof, shall not automatically terminate any sub-Sub-Sub-Leases
or sub-subtenancies or other agreements by which Subtenant has granted rights to
third parties to all or any part of the Subdemised Premises, but shall, at the
option of Sublandlord,either (1) terminate all or any existing
Sub-Sub-Sub-Leases or sub-subtenancies or such other agreements, or (2) operate
as an assignment to Sublandlordof any or all such Sub-Sub-Sub-Leases or
sub-subtenancies or such other agreements.



4.3       Holding Over.  If Subtenant remains in possession of the Subdemised
Premises after the Expiration Date, such occupancy shall constitute a tenancy at
sufferance, and Subtenantshall be obligated to pay 300% of the rental
installments as specified in Section 5 of this Sub-Sub-Lease and Subtenantshall
be liable to Sublandlordfor any and all claims, damages, liabilities, costs and
expenses (including attorneys’ fees and expenses) incurred by Sublandlordand
arising out of Subtenant’s failure to timely surrender the Subdemised Premises
in accordance with the requirements of this Sub-Sub-Lease, including, without
limitation those incurred by Sublandlord arising under the Sub-Lease.



5.         Rent.



As used in this Sub-Sub-Lease, the term “Rent” shall include (1) Basic Rental
and (2) all other amounts which Subtenantis obligated to pay under the terms of
this Sub-Sub-Lease.



5.1       Rent.  Basic Rental is as specified in Section 1 (Basic Sub-Sub-Lease
Information).  Basic Rental shall be paid by Subtenant to the Master Landlord
for the Sublandlord as set forth in Sections 4 A., 4. B, 8. B. and Exhibit B of
the Sub-Lease and as subsequently amended or modified.



            Subtenantshall also be solely responsible for any and all increases
in Rent or any added cost or charge which has arisen solely because of
Subtenant’s tenancy in the Subdemised Premises, including, without limitation,
any and all heat, water and sewer charges, electric and other utility charges,
as well as any other service charges required by the Sub-Lease and relating to
the Subdemised Premises and/or Subtenant’s occupation thereof that are not
already then covered by the Basic Rental (as defined in the Sub-Lease),
Operating Expenses (as defined in the Sub-Lease) or Tax Expenses (as defined in
the Sub-Lease) passed through to Sublandlord under the Sub-Lease.



                        5.2       [INTENTIONALLY OMITTED]



5.3       Manner of Payment.  All Rent or other payment due from Subtenant to
Sublandlord hereunder shall be paid in lawful money of the United States,
without any prior demand therefor and without any deduction or setoff
whatsoever, at the Master Landlord’s address pursuant to Section 4. A. or such
other place as Sublandlord shall from time to time designate (including, without
limitation, by wire transfer of immediately available funds to an account
specified by Sublandlord) by written notice provided to Subtenant at least five
(5) days prior to the date on which such Rent or other amount first becomes
payable.



            6.         Use and Compliance With Laws.



Subtenantshall use the Subdemised Premises for the Permitted Use (as specified
in the Basic Sub-Sub-Lease Information) during the Term of this Sub-Sub-Lease,
and for no other use or uses.   Subtenantshall not engage in any activities
prohibited by the Sub-Lease.  Subtenant shall not use or store flammable or
hazardous materials on the Subdemised Premises, except to the extent normally
used in the ordinary course of business with respect to the Permitted Use unless
such materials are specifically prohibited in the Sub-Lease.  Subtenant shall
not perform any act or carry on any practice which may injure the Subdemised
Premises or cause any offensive odors or noises that constitute a nuisance or
menace to any other tenant or tenants of the Building or the Premises or other
persons, and in no event shall any noises or odors be emitted from the
Subdemised Premises.  Nothing shall be done upon or about the Subdemised
Premises which shall be unlawful, improper, or contrary to any law, ordinance,
regulation or requirement of any public authority or insurance inspection or
rating bureau or similar organization having jurisdiction and Subtenant shall be
in compliance at all times with all such laws, ordinances, regulations and
requirements.  Subtenant shall observe and comply with, and shall cause its
employees, agents and invitees to observe and comply with the restrictions set
forth in this Sub-Sub-Lease.  Subtenant agrees to comply with all rules and
regulations that Master Landlord has made or may hereafter from time to time
make for the Building and/or the Premises.  Sublandlord shall not be liable to
Subtenant or any party claiming through Subtenant in any way for damage caused
by the failure of any of the other tenants of the Building to comply with such
similar or other covenants in their leases or of such rules and regulations.



            7.         Insurance.


                        Subtenant shall obtain at its sole expense the insurance
required under Article 15 of the Sub-Lease effective as of the Commencement
Date.  Additionally, Subtenantshall name Sublandlord and Master Landlord as
additional insureds, in their capacity as Master Landlord and Sublandlord, and
shall furnish Sublandlordon or before the Commencement Date with certificates of
insurance from its insurer, with respect to such insurance, which certificates
shall state that such insurance shall not be cancelled unless thirty (30) days
prior written notice shall have been given to Master Landlord and Sublandlord.



            8.         Assignment and Subletting.



                        Subtenant shall not directly or indirectly, voluntarily
or by operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate any of its interest in or rights with respect to the Subdemised
Premises or Subtenant’s leaseholdestate hereunder (collectively, “Assignment”),
or permit all or any portion of the Subdemised Premises to be occupied by anyone
(whether pursuant to a license, concession or otherwise) other than Subtenant or
sublet all or any portion of the Subdemised Premises, without the prior written
consent of Master Landlord and Sublandlord. 



            9.         Alterations.



                        Subtenant shall not make or suffer to be made any
alterations, additions or improvements to the Subdemised Premises, including,
without limitation, those related to electrical cabling and/or systems,
plumbing, data cabling, HVAC systems, or modifications to existing finishes,
without the prior written consent of Master Landlord, as required under the
Sub-Lease, and of Sublandlord.  Additionally, Subtenant shall be subject to the
standards for repairs and alterations set forth in the Sub-Lease.



            10.       Repairs and Maintenance.



10.1     Subtenant’s Responsibility.  Subtenantshall be responsible for the
maintenance and repair of the Subdemised Premises in accordance with the
provisions of the Sub-Lease.



10.2     Sublandlord’s Responsibility.  As between the parties to this
Sub-Sub-Lease, Sublandlordshall have no responsibility or liability to the
Subtenant or anyone claiming through Subtenant, for the Subdemised Premises
including, without limitation, the roof, roof covering, foundation, subfloors,
building structural components, major building systems (plumbing, electrical and
heating, air conditioning and ventilation systems), and exterior walls of the
Subdemised Premises. 



            11.       Default.



Subtenant shall be subject to the same default provisions as specified in
Article 19 of the Sub-Lease as if it were the tenant thereunder, and
Sublandlordshall have all the remedies specified therein, as if it were Master
Landlord, including, without limitation, the right to terminate the
Sub-Sub-Lease and right to perform Subtenant’s obligations under this
Sub-Sub-Lease at Subtenant’s cost.  Notwithstanding the foregoing, Subtenant
shall only be entitled to one-half (1/2) of the cure period for a default, if
any, provided for under the Sub-Lease.



            12.       Indemnity.



                        In addition to such indemnities as may be provided for
in the Sub-Lease, Subtenant agrees to indemnify and hold Sublandlord and its
affiliates, officers, agents, servants, employees and independent contractors
(individually a “Sublandlord Party” and collectively, “Sublandlord Parties”)
harmless against all loss, damage, liability, or expense suffered or claimed
against any Sublandlord Party, by any person or entity (i) caused by or
otherwise arising from, in whole or in part, any breach or default by Subtenant
of any covenant or obligation it has hereunder (including but not limited to all
covenants or obligations of the tenant under the Sub-Lease assumed by Subtenant
pursuant to the terms of this Sub-Sub-Lease), or (ii) caused by or in connection
with anything owned or controlled by Subtenant, or (iii) resulting from any act,
failure to act, or negligence of Subtenant or its employees, agents or invitees,
or (iv) resulting from any nuisance suffered on the Subdemised Premises, except
for damage or injury to third parties or property resulting from the proven
gross negligence of Sublandlord, Landlord or their respective employees, agents,
representatives, successors or assigns.  Subtenant further agrees to indemnify
Sublandlord and hold Sublandlord harmless from all losses, damages, liabilities
and expenses which Sublandlord may incur, or for which Sublandlord may be liable
to Master Landlord, arising from the acts or omissions of Subtenant which are or
are alleged to be defaults of Sublandlord under the Sub-Lease or are the subject
matter of any indemnity or hold harmless of Sublandlord, as tenant, to Master
Landlord under the Sub-Lease.  The obligations of Subtenant to indemnify
Sublandlord and/or the Sublandlord Parties and/or hold the Sublandlord and/or
the Sublandlord Parties harmless in this Section 12 and elsewhere herein shall
survive the expiration or other termination of this Sub-Sub-Lease.



            13.       Sub-Lease.



            13.1     Sub-Lease.  Notwithstanding anything in this Sub-Sub-Lease
to the contrary, the rights of Subtenant shall be subject to and limited by the
terms and conditions contained in the Sub-Lease between Sublandlord and Master
Landlord as applicable to tenant thereunder, as they may be amended from time to
time.   Sublandlordshall have the right to amend the Sub-Lease from time to time
without the consent of Subtenantprovided that any such amendment shall not
adversely affect Subtenant’sability to continue its then current operations in
the Subdemised Premises, increase any of the rental or other payments required
to be made by Subtenanthereunder or otherwise materially and adversely change
Subtenant’s rights and obligations hereunder.  Sublandlordshall endeavor to give
Subtenantnotice of any amendment to the Sub-Lease, but the failure to give such
notice shall not affect the validity of such amendment or its applicability to
Subtenant, except that Subtenant shall have no obligation to comply with the
terms of any such amendment until it has received a copy.   Any rights granted
to Subtenant herein which are limited by the Sub-Lease shall be deemed to be so
limited by this Sub-Sub-Lease.



                        13.2     No Violation.  Notwithstanding anything in this
Sub-Sub-Lease to the contrary, Subtenant shall not commit or permit to be
committed any act or omission which shall violate any term or condition of the
Sub-Lease.  Subtenant shall indemnify and hold harmless Sublandlord from and
against any loss, liability, claim, cost or expense (including reasonable
attorneys’ fees) incurred by Sublandlord as a result of any termination or
attempted termination by Sublandlord or Master Landlord of the Sub-Lease
resulting from any such act or omission by Subtenant.

            13.3       [INTENTIONALLY OMITTED]



            13.4     Termination of Sub-Lease.  If the Sub-Lease terminates for
any reason prior to the expiration or other termination of this Sub-Sub-Lease,
this Sub-Sub-Lease shall terminate concurrently therewith without any liability
of Sublandlord to Subtenant and, except for any Subtenant obligations hereunder
arising on or prior to the termination of this Sub-Sub-Lease, following
Subtenant’s surrender in compliance with Section 4.2 hereof, Subtenant’s
obligations hereunder shall terminate, except with respect to any
indemnification or hold harmless obligations of Subtenant, which shall survive
such termination.



            13.5     Incorporation of Sub-Lease.  Notwithstanding any other
provision of this Sub-Sub-Lease to the contrary, this Sub-Sub-Lease and
Subtenant's rights under this Sub-Sub-Lease shall at all times be subject to all
of the terms, covenants, and conditions of the Sub-Lease (a copy of which
agreement, as currently in effect, Subtenant hereby represents that it has
received), with the same force and effect as if fully set forth herein, and
except as otherwise expressly provided for herein, Subtenant shall keep, observe
and perform or cause to be kept, observed and performed, faithfully all those
terms, covenants and conditions of Sublandlord as tenant under the Sub-Lease
with respect to the Subdemised Premises.  Except as otherwise provided hereby,
the terms, conditions, rights and responsibilities of the Sub-Lease are
incorporated herein by reference, and Sublandlord shall have the rights and
responsibilities with respect to the Subtenantthat the Master Landlord has with
respect to Sublandlord pursuant to the Sub-Lease, and Subtenantshall have the
rights and responsibilities with respect to Sublandlordthat Sublandlordhas with
respect to the Master Landlord pursuant to the Sub-Lease.  However, to the
extent that the Sub-Lease requires or obligates Master Landlord to maintain,
repair, restore, or otherwise expend any money or take any action to preserve
and maintain all or any portion of the Subdemised Premises or to furnish any
services to the Subdemised Premises, such obligation shall not pass to
Sublandlord by reason of this Sub-Sub-Lease and shall remain with the Master
Landlord.  Subject to the first sentence of this Section 13.5, with respect to
the relationship between the Sublandlord and the Subtenant, the terms, covenants
and conditions of this Sub-Sub-Lease shall control with respect to any conflict
or inconsistency between the terms, covenants and conditions contained herein
and the terms, covenants and conditions of the Sub-Lease.  Notwithstanding the
foregoing, the following sections of the Sub-Lease are hereby excluded from
application to or incorporation within this Sub-Sub-Lease:  Sections 2. B. of
the FIRST AMENDMENT TO SUB-LEASE AGREEMENT dated February 1, 2001, and 5. A. B.
& C of the original Sub-Lease document dated September 1, 1999. 





14.       Security Deposit / Initial Monies.



                        Upon Subtenant’s execution and delivery of this
Sub-Sub-Lease to Sublandlord, Subtenant shall issue a check accompanying
Subtenant executed Sub-Sub-Lease payable to Sublandlord in the sum of
Fifty-eight Thousand, Six Hundred, Thirty-Two Dollars and Zero Cents
($58,632.00), for the performance by Subtenant of the provisions of this
Sub-Sub-Lease (the “Security Deposit”).  Sublandlord shall have the right but
not the obligation to use the Security Deposit, or any portion thereof, to cure
any breach or default of Subtenant or to compensate Sublandlord for damages
sustained as a result of any breach or default by Subtenant hereunder.  In the
event Sublandlord in its sole discretion so utilizes all or a portion of the
Security Deposit from time to time, Subtenant shall within five (5) days of
notice from Sublandlord restore the Security Deposit to its original amount.  If
no breach or default of Subtenant exists and no amounts are owing from Subtenant
to Sublandlord as of the expiration of the Term, Sublandlord shall return any
Security Deposit then held by Sublandlord to Subtenant within sixty (60) days of
such expiration.





15.       Brokers.



                        Subtenant represents that it has dealt with no broker or
agent in connection with this Sub-Sub-Lease and Subtenant shall hold Sublandlord
harmless from any and all liability, loss, damage, expense, claim action,
demand, suit or obligation arising out of or relating to a breach by Subtenant
of such representation.



16.       Counterparts.



                        This Sub-Sub-Lease may be executed in one or more
counterparts, each of which shall constitute one and the same instrument.



17.       Governing Law.



                        This Sub-Sub-Lease shall be governed by and construed
and enforced in accordance with the laws of the State of Iowa, except with
respect to the choice-of-law provisions thereof.



18.       Waivers; Amendments.



                        No failure or delay by any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law. Any provision of this Sub-Sub-Lease may be
waived if, but only if, such waiver is in writing and is signed by the party
against whom the enforcement of such waiver is sought. No waiver of any
provision of this Sub-Sub-Lease, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such provision.
This Sub-Sub-Lease may not be amended, modified or supplemented other than by a
written instrument signed by each party hereto.



19.       Entire Agreement.



                        This Sub-Sub-Lease constitutes the entire agreement and
understanding among the parties hereto and supercedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.



20.       Severability.



                        Any term or provision of this Sub-Sub-Lease which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Sub-Sub-Lease or affecting the validity or enforceability of any of the terms or
provisions of this Sub-Sub-Lease in any other jurisdictions, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.







[Signature page follows]


IN WITNESS WHEREOF, this Sub-Sub-Lease shall be deemed to have been executed and
delivered as of the date first set forth above.



SUBLANDLORD:

THE TITAN CORPORATION,

a Delaware corporation

By:                                                                           

Name:                                                                      

Title:                                                                         

SUBTENANT:

SureBeam Corporation,

a Delaware corporation

By:                                                                           

Name:                                                                      

Title:                                                                         




LANDLORD’S CONSENT TO SUB-SUB-LEASE



The undersigned ("Landlord"), Landlord under the Master Lease, hereby consents
to the foregoing Sub-Sub-Lease without waiver of any restriction in the
Sub-Lease concerning further assignment or subletting. Landlord certifies that,
as of the date of Landlord's execution hereof, Sublandlord is not in default or
breach of any of the provisions of the Sub-Lease, and that the Sub-Lease has not
been amended or modified except as expressly set forth in the Sub-Lease and
foregoing Sub-Sub-Lease.



Lessor:   ________                                                        
                                   .              



By:                                                                           



Title:                                                                          



Date:_______________________________________




EXHIBIT A



DESCRIPTION OF PREMISES



[See attached.]